Citation Nr: 0611615	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-36 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for asthmatic allergic 
bronchitis, claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1965 to November 
1965.

This appeal arose from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the veteran's claim of 
entitlement to service connection for "asthmatic allergic 
bronchitis, claimed as asthma."  The veteran appealed, and 
in August 2005, the Board remanded the claim for additional 
development.  

In May 2005, the veteran was afforded a hearing before P. M. 
DiLorenzo, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran had asthmatic allergic bronchitis that preexisted 
his service and was not aggravated thereby.


CONCLUSION OF LAW

Asthmatic allergic bronchitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted for 
asthmatic allergic bronchitis/asthma.  During his hearing, 
held in May 2005, he testified that he had allergies, hay 
fever and sinus symptoms prior to service, but that he played 
basketball and football prior to service with no significant 
problems.  He further testified that he has had problems with 
asthma ever since his separation from service, and that he 
first sought treatment for respiratory symptoms in about 1969 
or 1970, at which time he began using an inhaler.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
Court has recently held that the presumption of soundness may 
only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

The veteran's pre-enlistment examination in February 1965 did 
not "note" any respiratory or lung disorders.  In an 
accompanying "report of medical history" he reported a 
history of hay fever, and denied a history of asthma, and 
shortness of breath.  Given the foregoing, the veteran is 
entitled to a presumption of soundness at service entrance.  
Therefore, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).

In this case, the veteran's service medical records show that 
the veteran began receiving treatment for respiratory 
symptoms in March 1965, and that the impressions were URI 
(upper respiratory infection) and bronchitis.  Beginning in 
October 1965, he was treated for an asthma attack.  He was 
disqualified from physical training requirements for ten days 
and was referred to the medical clinic.  Documents associated 
with a medical board proceedings (MBP), dated in November 
1965, note the following: the veteran had a history of 
smoking one pack of cigarettes per day for the last four 
years; since induction he was hospitalized with right lower 
lobe pneumonitis; he also had two episodes of URI; the 
veteran reported that his mother had told him that he had 
numerous attacks of asthma during childhood, none of which he 
remembered; he recalled having an attack one year before 
service that was manifested by wheezing with dyspnea and 
which lasted about one week; his next and last attack was in 
October 1965; he was treated with aqueous adrenalin and 
antibiotics, followed by expectorants, antihistamines, 
Tedral, and antibiotics; his mother, sister, and maternal 
grandmother have asthma.  On examination, sibilant rhonchi 
were heard in the anterior chest with some prolongation of 
the expiratory phase of respiration.  A chest X-ray was 
negative.  

The MBP notes that the veteran's asthma preexisted his 
service, with one attack requiring treatment two days prior 
to his admission.  The diagnosis was allergic bronchitis, 
with a notation of EPTS (exited prior to service).  He was 
recommended for separation from service for having "a 
medical condition which is disqualifying for induction."  
The MBP notes, "This disorder existed prior to entry into 
the service and the member freely acknowledges this."  A 
"Request for Discharge under Provisions of Par 33, AR 635-
40A" ("Request for Discharge"), dated in November 1965, 
states, "I have been notified that, based on preliminary 
findings, I am considered unfit for retention in the military 
service on account of a physical disability which is 
considered to have existed prior to 27 February 1965, and 
which appears to be not incident to, or aggravated by, prior 
or subsequent military service.  The request was signed by 
the veteran.

A VA examination report, dated in October 2005, shows that 
the examiner indicated that the veteran had asthma that 
preexisted his service.  The examiner indicated that he had 
reviewed the veteran's C-file.  

The Board finds that the evidence clearly and unmistakably 
establishes that the veteran had asthma that existed prior to 
service.  The service medical records show that the veteran 
gave a detailed account of having had an asthma attack about 
one year prior to service, and he is considered competent to 
report readily observable symptoms such as his breathing 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994).  
The service medical records further indicate that he had a 
family history of asthma, and that his mother had told him 
that he had numerous attacks of asthma during childhood 
(although he did not remember them).  The MBP shows that 
service physicians determined that the veteran's asthma 
preexisted his service.  It appears that this opinion was 
based on clinical findings, as well as the veteran's reported 
history, and that it was therefore adequately supported.  
Miller; Harris.  In addition, the October 2005 VA opinion 
indicates that the veteran's asthma preexisted his service, 
and that the opinion was based on a review of the veteran's 
C-file.  There is no competent, countervailing opinion of 
record.  The Board therefore finds that the evidence clearly 
and unmistakably establishes that the veteran had asthma that 
existed prior to service.  
 
The Board further finds that the claims files contain clear 
and unmistakable evidence that the veteran's preexisting 
asthma was not aggravated by his service.  The veteran's 
service medical records show that he was treated for allergic 
bronchitis.  The Request for Discharge indicates that his 
asthma was determined not to have been aggravated by service.  
In addition, a review of the claims file shows that the post-
service first medical evidence of treatment for respiratory 
symptoms is dated in 2001.  This is over 35 years after 
separation from service.  The post-service diagnoses (dated 
in 2001 and thereafter) include COPD (chronic obstructive 
pulmonary disease), tobacco use disorder, "upper respiratory 
infection complicated by bronchospasm," "bronchial spasm," 
and "asthma exacerbation."  Finally, the October 2005 VA 
examination report shows that the examiner stated:

By reviewing the patient's history, he 
has had very few complaints involving 
respiratory problems until just recently.  
He was just recently given a new 
prescription for albuterol in 09/2005 
after not needing one for years, and he 
states he has not used it for over [a] 
month.  Another aggravating factor for 
the patient's condition was that he 
started smoking very early in life and 
continued to do so throughout his life, 
even though he knew that he had asthma.  
This examiner suspects that another 
contributing problem is his continued 
alcohol abuse.  This patient's asthma 
condition appears to have been a life 
long condition not caused or increased by 
military service.

In summary, the service physicians determined that the 
veteran's asthma was not aggravated by his service, there is 
no evidence of treatment for respiratory symptoms for over 35 
years following separation from service, the evidence 
indicates that the veteran smoked prior to, and after 
service, and a VA examiner has reviewed the veteran's C-file 
and concluded that the veteran's asthma was not aggravated by 
his service.  Based on the foregoing, the Board finds that 
the claims file contains clear and unmistakable evidence that 
the veteran's preexisting asthma was not aggravated by his 
service.  See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the 
claim must be denied.

The Board has considered the oral and written testimony of 
the veteran, and the lay statement.  In particular, the Board 
notes that a statement from the veteran's mother, dated in 
April 2004, states that the veteran had numerous colds, sinus 
infections and allergy-type anomalies such as hayfever, but 
that he was always able to fulfill his work requirements and 
attendance at school including participation in sports.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the evidence dated contemporaneously to service, and the 
medical evidence, is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter, dated in August 2002, prior to the decision on 
appeal, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that the 
veteran was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC and the November 2005 SSOC.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letter did not provide the 
appellant with notice of the potential disability rating, or 
laws regarding an effective dates for any grant of service 
connection.  However, as the claim for service connection has 
been denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for a physical examination and obtaining a 
medical opinion, and by affording him the opportunity to give 
testimony before the Board in August 2005.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In this regard, the Social Security 
Administration (SSA) has stated that it cannot locate any 
records for the veteran, and statements in VA progress notes 
indicate that the veteran has reported that he is not 
currently receiving SSA disability benefits.  See e.g., VA 
progress notes, dated in May and June of 2003.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for asthmatic allergic bronchitis, claimed 
as asthma, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


